Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
The amendment filed 11/24/2020 has been entered. Claims 1-20 are pending. Claims 1, 7, 11, and 17 have been amended. No claim is added or cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Claims 2-10 are rejected since the claims are dependent of the rejected base claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 11, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant argued that Liu fails to disclose the limitations of claim 6.
In response to the applicant’s argument Gracie and Liu teach identifying, based on one or more criteria, a plurality of connections of the first entity in an online social network of the first entity (i.e. Social networking systems enable users (including people, businesses, and other entities) to form connections and interact with other users, Liu, [0002]); causing a list of indicators of the plurality of connections to be presented in the first messaging interface (i.e. using the connections and interactions among the users to suggest actions or to provide additional content, [0002]); receiving, via the first messaging interface, second input that selects an indicator, in the list of indicators, that corresponds to a particular connection of the plurality of connections (i.e. user actions are collected, Gracie, col. 3, lines 16-17); in response to receiving second input, causing a prepopulated message to be presented in a second messaging interface that is associated with the first entity and the particular connection (i.e. presenting a set of one or more graphical indicators of at least a portion of the data, Gracie, col. 3, lines 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US 20070198629) hereinafter Ganguly in view of Gracie et al. (US 9996956) hereinafter Gracie and further in view of Liu et al. (US 20140207793) hereinafter Liu.
Regarding claim 1, Ganguly teaches a method comprising: prior to activating a content delivery campaign (i.e. before forwarding the message to the interested user, [0075]), receiving, by a content delivery system (Publisher Proxy Server), from a content provider (publisher) that is different than the content delivery system (i.e. a publisher contacts a Publisher Proxy Server (PPS) to publish his data, [0061]), the decision tree data (attribute trees) and targeting criteria (a subscription matching value) for the content delivery campaign (i.e. a publisher sends a new message, containing multiple attribute-value pairs that associated to attribute trees, [0071]-[0074]); identifying, by the content delivery system, a plurality of entities that satisfy the targeting criteria (i.e. a matching unit that identifies all matching users for each message, [0141]); sending, by the messaging system, to a messaging account of each entity of the plurality of entities, the first content from the decision tree data (i.e. forwards the message to all matching users, [0141]).
However, Ganguly does not explicitly disclose causing, by the messaging system, the first content to be presented in a first message in a first messaging interface of a first entity of the plurality of entities; in response to detecting that the first entity has provided particular input, the messaging system; including, in the first messaging interface, first data associated with the 
However, Gracie causing, by the messaging system, the first content to be presented in a first message in a first messaging interface of a first entity of the plurality of entities (i.e. data displayed on user interface, col. 6, lines 58-59); in response to detecting that the first entity has provided particular input, the messaging system (i.e. user actions are collected, col. 3, lines 16-17): identifying, based on the particular input and the decision tree data, second content (i.e. second data for a first segment is determined, col. 6, lines 35-37); including, in the first messaging interface, first data associated with the particular input (i.e. the first data includes a number of impressions delivered, col. 6, lines 43-44); in response to identifying the second content and while the first content is included in the first messaging interface, causing, by the messaging system, the second content to be presented in a second message in the first messaging interface (i.e. presenting a set of one or more graphical indicators of at least a portion of the data, col. 3, lines 23-25); wherein the method is performed by one or more computing devices (i.e. computing devices, col. 18, line 58).
Based on Ganguly in view of Gracie it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data displayed on user interface, user actions are collected, second data for a first segment is determined, the first data includes a number of impressions delivered, presenting a set of one or more graphical indicators of at least a portion of the data, and computing devices to Ganguly because Ganguly teaches tree based message delivery, (abstract) and Gracie suggests data displayed on user interface (col. , lines 58-59), user actions are collected (col. 3, lines 16-17), second data for a first segment is determined (col. 18, lines 35-37), the first data includes a number of 
One of ordinary skill in the art would have been motivated to utilize Gracie into Ganguly system in order to increase message delivery capability of Ganguly system.
However, Ganguly does not explicitly disclose storing, by the content delivery system, the decision tree data and the targeting criteria in storage; retrieving, by a messaging system that is associated with the content delivery system and that is different than the content delivery system, from the storage, first content from the decision tree data.
However, Liu teaches storing, by the content delivery system, the decision tree data and the targeting criteria in storage (i.e. the content store stores content items associated with a user profile, [0027]); retrieving, by a messaging system that is associated with the content delivery system and that is different than the content delivery system, from the storage, first content from the decision tree data (i.e. retrieves content from the content store, [0040]).
Based on Ganguly in view of Liu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the content store stores content items associated with a user profile and retrieves content from the content store to Ganguly because Ganguly teaches tree based message delivery, (Abstract) and Liu suggests incorporate the content store stores content items associated with a user profile, ([0027]) and retrieves content from the content store, ([0040]).
One of ordinary skill in the art would have been motivated to utilize Liu into Ganguly system in order to improve efficiency of message delivery of Ganguly system.

Regarding claim 2, Ganguly does not explicitly disclose in response to detecting that a second entity of the plurality of entities has provided second input in a second messaging interface associated with the second entity: identifying, based on the second input and the decision tree data, third content that is from the decision tree data and that is different than the 
However, Liu teaches in response to detecting that a second entity of the plurality of entities has provided second input in a second messaging interface associated with the second entity (i.e. actions taken by other users of the social networking system, [0013]): identifying, based on the second input and the decision tree data, third content that is from the decision tree data and that is different than the second content (i.e. a recommendation unit 110B identifies an event for the viewing user 102 to attend, [0014]); including, in the second messaging interface, second data associated with the second input, wherein the second data is different than the first data (i.e. recommendation unit 110C suggesting an online game to the viewing user 102 and a recommendation unit 110D suggesting a photo application, [0014]); in response to identifying the third content and while the first content is included in the second messaging interface, causing the third content to be presented in a third message in the second messaging interface (i.e. The recommendation units may provide suggestions to use or install one or more items, such as applications, or perform other interactions with objects maintained by the social networking system, [0044]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Ganguly teaches the decision tree data comprises a directed graph comprising a plurality of nodes, each of which contains content for a message to include in a messaging interface (i.e. root to leaf nodes in the attribute tree, [0026]).

Regarding claim 4, Ganguly teaches tree data comprises a decision point that comprises a plurality of options, each of which is associated with different content in the decision tree data 

Regarding claim 5, Ganguly does not explicitly disclose receiving, via the first messaging interface, from the first entity, second input; in response to receiving the second input, identifying a plurality of connections based on the second input and causing a list of indicators of the plurality of connections to be presented in the first messaging interface; receiving, via the first messaging interface, third input that selects an indicator, in the list of indicators, that corresponds to a particular connection of the plurality of connections; in response to receiving the third input, causing a prepopulated message to be presented in a second messaging interface that is associated with the first entity and the particular connection.
 However, Gracie teaches receiving, via the first messaging interface, from the first entity, second input (i.e. , user interactions with delivered impressions, col. 3, lines 15-16); in response to receiving the second input, identifying a plurality of connections based on the second input and causing a list of indicators of the plurality of connections to be presented in the first messaging interface (i.e. The second instance 120 may represent a consideration or engagement state, which may be actions indicating a user is interested in or is otherwise considering a product or service to which the user has been exposed by a content impression associated with the campaign, col. 3, lines 45-47); receiving, via the first messaging interface, third input that selects an indicator, in the list of indicators, that corresponds to a particular connection of the plurality of connections (i.e. If the user selects a particular sorting option, an indication to sort the set of data using a particular set or instance of data may be received, col. 11, lines 37-39); in response to receiving the third input, causing a prepopulated message to be presented in a second messaging interface that is associated with the first entity and the 

Regarding claim 6, Ganguly does not explicitly disclose identifying, based on one or more criteria, a plurality of connections of the first entity in an online social network of the first entity; causing a list of indicators of the plurality of connections to be presented in the first messaging interface; receiving, via the first messaging interface, second input that selects an indicator, in the list of indicators, that corresponds to a particular connection of the plurality of connections.
 However, Gracie and Liu teach identifying, based on one or more criteria, a plurality of connections of the first entity in an online social network of the first entity (i.e. Social networking systems enable users (including people, businesses, and other entities) to form connections and interact with other users, Liu, [0002]); causing a list of indicators of the plurality of connections to be presented in the first messaging interface (i.e. using the connections and interactions among the users to suggest actions or to provide additional content, [0002]); receiving, via the first messaging interface, second input that selects an indicator, in the list of indicators, that corresponds to a particular connection of the plurality of connections (i.e. user actions are collected, Gracie, col. 3, lines 16-17); in response to receiving second input, causing a prepopulated message to be presented in a second messaging interface that is associated with the first entity and the particular connection (i.e. presenting a set of one or more graphical indicators of at least a portion of the data, Gracie, col. 3, lines 23-25). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


However, Gracie teaches causing a particular graphical element to be presented in the first messaging interface (i.e. graphical indicators presented in a linked parallel presentation or linked parallel for, col. col. 2, lines 43-44); in response to receiving second input that selects the graphical element, forwarding subsequent messages from the first entity to a particular messaging account associated with a representative of the content provider (i.e. actions indicating a user is interested in or is otherwise considering a product or service to which the user has been exposed by a content impression associated with the campaign, col. 3, lines 44-47); causing subsequent messages that are from the representative and that are directed to the first entity to be presented in a messaging interface associated with the first entity (i.e. Content may be provided as part of content campaigns by content creators that desire for the content to be consumed or interacted with by users, col. 2, lines 1-4). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Ganguly does not explicitly disclose receiving, through the first messaging interface, second input that indicates an intention by the first entity to schedule a meeting with a representative of the content provider; identifying a plurality of options, each corresponding to a different date and time combination; causing the plurality of options to be 
However, Gracie and Liu teach receiving, through the first messaging interface, second input that indicates an intention by the first entity to schedule a meeting with a representative of the content provider (i.e. the narrative content 106 may display information from a user profile associated with the viewing user 102. For example, the narrative content 106 displays actions taken by the viewing user 102, demographic information about the viewing user 102, photographs or other media associated with the viewing user 102, interests about the viewing user 102, or other data describing attributes of the viewing user, Liu, [0013]); identifying a plurality of options, each corresponding to a different date and time combination (i.e. the display generator 335 displays recommendation units based on various factors, such as time, user status, user usage patterns, or other suitable user data, Liu, [0041]); causing the plurality of options to be presented in the first messaging interface (i.e. the user interface 500 may provide one or more selectable options for users to control sorting of one or more data set instances, col. 11, lines 21-23); receiving, via the first messaging interface, third input that selects a particular option of the plurality of options (i.e. If the user selects a particular sorting option, an indication to sort the set of data using a particular set or instance of data may be received, col. 11, lines 37-39). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Ganguly does not explicitly disclose storing one or more follow up rules that indicate which content to present after a certain event, before the certain event, or after the lapse of a particular amount of time after a previous message to the first entity; based on one of the one or more follow up rules, identifying third content from the decision tree data and causing the third content to be presented in a third message in the first messaging interface
However, Liu teaches storing one or more follow up rules that indicate which content to 

Regarding claims 11-16 and 18-20, the limitations of claims 11-16 and 18-20 are similar to the limitations of claims 1-6 and 8-10. Gracie further teaches One or more computer-readable media storing instructions which, when executed by one or more processors (i.e. computer-readable media, col. 5, line 59). Therefore, the limitations of claims 11-16 and 18-20 are rejected in the analysis of claims 1-6 and 8-10 above, and the claims are rejected on that basis.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US 20070198629) hereinafter Ganguly in view of Gracie et al. (US 9996956) hereinafter Gracie and Liu et al. (US 20140207793) hereinafter Liu and further in view of Wilson (US 20090228361) hereinafter Wilson.
Regarding claim 7, Ganguly in view of Gracie and further in view of Liu teach the limitations of claim 1 above.
However, Ganguly does not explicitly disclose causing, to be presented in the first messaging interface, a third message that is associated with (1) a first option for the first entity 
However, Wilson teaches causing, to be presented in the first messaging interface, a third message that is associated with (1) a first option for the first entity to manually enter contact information (i.e. the user may complete an optional registration form that may include user profile data, the registration process or based on the user's selection of a creative asset, the user profile data may be manually or automatically updated with information such as the user, [0120]). 
Based on Ganguly in view of Wilson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user may complete an optional registration form that may include user profile data, the registration process or based on the user's selection of a creative asset, the user profile data may be manually or automatically updated with information such as the user to Ganguly because Ganguly teaches data distribution to the users, ([0048]) and Wilson suggests the user may complete an optional registration form that may include user profile data, the registration process or based on the user's selection of a creative asset, the user profile data may be manually or automatically updated with information such as the user, ([0120]).
One of ordinary skill in the art would have been motivated to utilize Wilson into Ganguly system in order to facilitate easier data distribution of Ganguly system.

Regarding claim 17, the limitations of claim 17 are similar to the limitations of claim 7. Therefore, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/2/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447